Citation Nr: 1410969	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  99-21 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to February 1961 with subsequent service in the Army National Guard including a period of active duty for training (ACDUTRA) from June 14, 1986 to June 28, 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which declined to reopen a claim of service connection for a right total hip replacement.  In a June 2003 rating decision, the RO declined to reopen the Veteran's claims of service connection for a left hip disability and a low back disability.  The Veteran perfected timely appeals as to all three claims.

In January 2001, the Veteran testified during a personal hearing before a former Veterans Law Judge.  The Board reopened the claim of entitlement to service connection for a right total hip replacement in an April 2001 decision.

In an April 2006 decision, the Board, in pertinent part, denied service connection for disabilities of the right hip, left hip, and back.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2008 Joint Motion for Partial Remand (JMR), the parties moved to vacate that portion of the April 2006 decision which denied service connection for disabilities of the right hip, left hip, and back.  The Court granted the motion in a March 2008 Order and the issues were thus remanded to the Board.

In September 2008, the Board remanded the matters for additional development consistent with the February 2008 JMR.  In a June 2009 decision, the Board again denied entitlement to service connection for a right hip disability, a left hip disability, and a back disability.  The Veteran appealed the decision to the Court.  In a September 2010 JMR, the parties moved to vacate the decision and remand the case to the Board.  In September 2010, the Court granted the motion and the claims were returned to the Board.

In March 2011, the Board remanded the matter to the RO for additional development, consistent with the September 2010 JMR.  In a May 2012 decision, the Board again denied the Veteran's right hip, left hip, and back claims.  These issues were appealed to the Court and, pursuant to a July 2013 Memorandum Decision, the Court vacated and remanded the May 2012 Board decision as to all three claims.  The case has once again been returned to the Board for further consideration.

In an October 2013 letter, the Board provided the Veteran and his attorney the opportunity to submit additional evidence and argument in support of the appeal.  In response to the Board's letter, the Veteran's attorney submitted further argument in January 2014.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In this matter, the Veteran contends that his right hip, left hip, and back disabilities are the result of aggravation of pre-existing injuries or disabilities in service.  In its July 2013 Memorandum Decision, the Court addressed the Veteran's contentions as to the pending claims of entitlement to service connection for disabilities of the right hip, left hip, and back.  The Court determined that, in rendering its decision, the Board improperly relied upon an inadequate July 2011 medical examination.  The Court noted that the Board should instead have sought clarification of this opinion because "it is unclear whether the examination is based on an inaccurate factual premise."

In particular, the Court found fault with the July 2011 VA examiner's rationale for his conclusion that no aggravation of the pre-existing right hip, left hip, and back disabilities occurred during the Veteran's June 1986 period of ACDUTRA.  The Court opined, 

it is ambiguous whether the examiner accepted the fact that the appellant did indeed jump off the back of a military truck during ACDUTRA and suffer an injury.  The Board did not dispute that the appellant experienced pain after jumping off a truck and even found his testimony to be credible in this regard.

The Court further noted that Board relied upon the July 2011 VA examiner's opinion in its determination that,

the evidence of record shows that while [the] Veteran may well have experienced a temporary flare in his low back and bilateral hip symptoms after he jumped off the truck in June 1986, the medical evidence shows that neither underlying disability had its onset or was permanently worsened during ACDUTRA.

See also the May 2012 Board decision.

The Court therefore concluded that the Board erred in relying on the July 2011 VA examination in rendering its finding that the Veteran did not aggravate his back or bilateral hip conditions as a result of a jump from a truck or any other incident during a period of ACDUTRA.  As such, the Court instructed that the claims be remanded for the Board "to seek clarification of the July 2011 VA examination."  The Court further stated that, upon remand, the examiner is to provide an opinion in light of the fact that the Veteran experienced pain after jumping off a truck in service.

Thus, in light of the Court's findings, the claims on appeal must be remanded in order for a VA medical opinion to be obtained which explicitly considers the question of aggravation in light of the fact that the Veteran experienced pain following jumping off a truck during a period of ACDUTRA.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also 38 C.F.R.  3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As such, a remand for additional development is required.

Additionally, the Veteran's claims file indicates that he receives continuing VA medical treatment.  Therefore, any pertinent ongoing treatment records should be obtained on remand.  38 U.S.C.A.  5103(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of VA medical treatment that the Veteran may have received since November 2008.  All such available documents should be associated with the claims file.

2.  Once all available records have been received, forward the Veteran's claims file to an appropriate VA physician for an opinion as to whether pre-existing right hip, left hip, or back disability clearly underwent a worsening during service.  In providing his/her opinion, the examiner should explicitly consider the Veteran's competent and credible report of back and hip pain after jumping from a truck during the June 1986 period of ACDUTRA.

In addition, the examiner should reconcile any opinion with the lay and medical evidence including the 1979-1985 treatment records, the 1986-1987 treatment records, and the subsequent treatment records; and the opinions of Dr. Rutledge and Dr. Fontana in January 2001, the July 2001 VA examination, and Dr. Revels in December 2005, as well as, Dr. Fontana in July 2011.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, readjudicate the claims for service connection for a back disability, a left hip disability, and a right hip disability.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

No action is required of the Veteran until he is notified by the RO/AMC; however, he is advised that failure to cooperate by reporting for the examination may result in the summary denial of his claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

